DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 2/18/2020. It is noted that in the Pre-amendment, applicant has made changes to the specification and the claims.
Regarding to the claims, applicant has amended claims 1, 3-4 and 8 and canceled claims 2, 5-6 and 25-36. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3-4 and 7-24 which claims are examined in the present office action.
Drawings
The drawings contain nine sheets of figures 1, 2A-2B, 3-6, 7A-7B, 8A-8B and 9-10 were received on 2/7/2020.  These drawings are objected by the examiner for the following reasons.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numerical reference “76” as mentioned in the paragraph [0070] of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
a) The features thereof “a first distance between the objective lens and the analytical slide” and “a second distance between the dark-field condenser and the analytical slide” as recited in present claim 1, lines 16-17 and 19-20, respectively; and
b) the feature thereof “an emissive center of the electrically operated light source” as recited in present claim 8, lines 3-4)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The abstract of the disclosure provided in the front page of the WO2019/032824 is used as an abstract of the present U.S. application.
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The summary is objected to because it contains numerous details of the invention. Applicant needs to provide a brief description of the invention in the summary and moves other detailed description to the section of “DETAILED DESCRIPTION”. Appropriate correction is required.
Claim Objections
10.	Claims 17 and 24 are objected to for the following reasons:
a) Claim 17 is objected to because the claim has a grammatical error.  Should “each comprise” (line 2) be changed to --each comprises--?  And
b) In claim 24:
b1) The feature thereof “inserting at least a portion of an analytical slide … the objective lens” (lines 3-5) is unclear about the so-called “an analytical slide” on line 3. Applicant should note that an analytic slide is recited in its base claim 1 on line 11 thus how many “analytical slide(s)” does the apparatus have? Should “an analytical slide” appeared on lien 3 be changed to –the analytical slide--? See also present claim 23 on line 3; and 
b2) the use of claimed language is not consistent. While applicant uses the terms thereof “area of interest of the analytical slide” on each of lines 4 and 5; however, applicant has used the terms thereof “an area of interest on the analytical slide” on each of lines 9-10 and 11. Should the term “on the analytic slide” appeared on lines 9-10 and on line 11 be changed to –of the analytic slide--?
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “a subtractive material removal process” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1, 3-4 and 7-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim is rejected because the disclosure does not provide support for the arrangement and operations thereof among the set screw, the lens receiver and the objective lens to adjust a distance between the objective lens and the analytical slide as recited in the feature thereof “a first set screw … analytical slide” (claim 1, lines 15-17).
Applicant is respectfully invited to review the specification, in particular, paragraphs [0068]-[0071] and figs. 2 in which the disclosure discloses an arrangement and operation between the set screw (82) for engaging the upper housing (46) of the slide housing which supports the slide (60) and the lens receiver (64) which supports the objective lens (62). As understood from the teachings provided in the mentioned paragraphs then an operation of the set screw (82) allows a movement of the lens received (64) with respect to the slide (60). Since the objective lens (62) is supported inside the lens receiver (64) thus the operation of the set screw (82) does not promote any engagement between the lens receiver (64) and the objective lens (62) to vary the distance between the objective lens (62) and the slide (60). It is also noted that while the specification discloses that the lens receiver (64) supports/holds the objective lens (62), see paragraphs [0068]-[0070]; however, there is not any specific feature/description between the lens receiver (64) and the objective lens (62) being provided in the disclosure. Thus, the feature that a set screw to promote an engagement between the lens receiver and the objective lens to adjust a distance between the objective lens and the slide as claimed in the feature thereof “a first set screw … analytical slide” (claim 1 on lines 15-17) does not have support in the present disclosure.
For the purpose of examination, the mentioned feature is understood as a first set screw is configured to promote engagement between the lens receiver and the slide housing to adjust a distance between the objective lens and the slide.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1, 3-4, and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to the use of term “when” in the feature thereof “an adapter housing … the analytical slide” (lines 2-20). Applicant should note that the term “when” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim recites an open range, see the feature thereof “the objective lens … of at least 10 times” on lines 1-2. Applicant should note that while the disclosure discloses that the objective lens has a magnification in the range of 4 to 100 times, see paragraph [0035]; however, the specification does not disclose that the objective lens has a magnification of 120 or 240 or … which each is in the range as claimed.
c) Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the adapter housing … removal process” (lines 1-2). What does applicant mean by “a subtractive material removal process” (line 2)?
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Allowable Subject Matter
18.	Claims 1, 3-4 and 7-24 would be allowable if rewritten to overcome the rejections of the claims under 35 U.S.C. 112 as set forth in the present office action.
19.	The following is a statement of reasons for the indication of allowable subject matter:  
The dark-field microscope apparatus as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 10,281,369 and 5,497,267 by the limitations related to the set of screws for promote engagement among the lens receiver, the slide housing supporting an analytical slide and the dark-field condenser for adjusting a distance between the objective lens and the analytical slide and a distance between the dark-field condenser and the analytical slide as recited in the features thereof “a first set screw … the analytical slide” (claim 1, lines 15-20). It is noted that while a device having adaptor supporting a portable electronic communication device, and objective lens, a condenser and a slide housing is disclosed in the art as can be seen in the US Patent No. 10,281,369, see page 23 and fig. 9; however, the mentioned US Patent does not disclose the set of screws with the slide housing, the lens receiver and the dark-field condenser for adjusting distance adjusting a distance between the objective lens and the analytical slide and a distance between the dark-field condenser and the analytical slide as recited in the claim.
It is noted that the use of mechanism having screws/threaded shafts for promote engagement between tubes supporting lens for the purpose of adjusting distance between lens and a sample is disclosed in the art as can be seen in the US Patent No. 5,497,267; however, the US Patent No. 5,497,267 does not recite an apparatus having a slide housing supporting a slide which slide housing is located between an objective lens and a dark-field condenser. It is also noted that there is not any modification to combine the two mentioned Patents to satisfy all features recited in the present claim 1.
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 5,024,513 is cited as of interest in that it discloses a mechanism for promoting engagement between tubes supporting optical elements for the purpose of adjusting distance between the optical elements and an object to be observed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872